Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KMP SECOND QUARTER DISTRIBUTION $1.05 PER UNIT Up 6% from second quarter 2008 HOUSTON, July 15, 2009 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today declared a cash distribution per common unit of $1.05 ($4.20 annualized) payable on Aug. 14, 2009, to unitholders of record as of July 31, 2009.The distribution represents a 6percent increase over the second quarter 2008 cash distribution per unit of $0.99 ($3.96 annualized). KMP reported second quarter distributable cash flow before certain items of $274.2million compared to $293.6 million for the same period last year.Distributable cash flow per unit before certain items was $0.99 compared to $1.14 per unit for the second quarter of 2008.Net income attributable to KMP before certain items was $325.8 million versus $363.3million for the same period last year.Including certain items, net income attributable to KMP was $323.8million compared to $362.2 million for the second quarter of 2008. For the first six months of 2009, KMP produced distributable cash flow before certain items of $534.2 million compared to $574.1 million for the same period last year.Distributable cash flow per unit before certain items for the first two quarters was $1.95 versus $2.26 for the comparable period in 2008.Net income attributable to KMP before certain items was $607.7million versus $712.2 million for the same period last year.Including certain items, net income attributable to KMP for the first two quarters was $587.7million compared to $708.9 million for the same period last year. Chairman and CEO Richard D. Kinder said, “We are very pleased with our overall second quarter results considering the ongoing recessionary environment and economic headwinds that we anticipated and have been experiencing all year.In fact, we are better positioned at mid-year than we expected to be just last quarter.Strong operational performance (more) KMP – 2Q Earnings Page 2 from the Products Pipelines business segment and increased oil production at SACROC, combined with reduced costs and lower interest rates, helped offset budget shortfalls created by lower refined products transportation volumes, decreased steel handling at our bulk terminals and lower crude oil prices.Given this environment, we are proud that our stable, cash-generating assets are expected to generate growth for the year above our 2008 results in all five of our business segments.We remain confident that we will achieve our budget target of $4.20 per unit in cash distributions for the year, which would represent 4.5 percent growth over the 2008 distribution.We also continue to make progress in executing our multi-billion dollar capital investment program which will drive future growth at KMP.” Overview of Business Segments The Products Pipelines business produced second quarter segment earnings before DD&A and certain items of $157.8 million, up 15 percent from $136.7 million for the comparable period in 2008.This segment is on track to meet or exceed its published annual budget of 10 percent growth. “Products Pipelines had an outstanding quarter,” Kinder said.“Growth compared to the second quarter last year was driven by increased natural gas liquids (NGL) utilization on the Cochin pipeline system, higher tariffs on the Pacific system, improved warehousing margins at existing and expanded West Coast terminal facilities, and higher ethanol revenues on the Central Florida Pipeline and at our Southeast Terminals.Gasoline volumes were greater than in the second quarter of 2008, but ongoing weak economic conditions resulted in lower demand for diesel and jet fuel and a decline in total refined products volumes compared to the second quarter of 2008.This impact was offset by reduced fuel and power and outside service costs.” Compared to the second quarter of 2008, total refined products revenues were up 0.4percent and volumes were down 1.9 percent.Excluding Plantation, revenues were up 3.5percent and volumes were down 2.2percent.Overall, gasoline volumes increased by 3.4percent (gasoline volumes including ethanol were up 3.7 percent), diesel volumes were down 12.4 percent and jet volumes were down 6 percent for the quarter.NGL volumes increased by 20 percent on the Cochin and Cypress pipelines compared to the second quarter of 2008.While (more) KMP – 2Q Earnings Page 3 overall volumes are down 3.4 percent year-to-date versus last year (down 2.8 percent adjusted for leap year in 2008), the year-over-year percentage change in gasoline volumes rebounded nicely across the segment resulting in gasoline volumes now being favorable 0.5 percent year-to-date compared to the first half of 2008 (gasoline volumes including ethanol were up 0.74percent).Year-over-year percentage changes in jet fuel volumes showed some improvement in the second quarter compared to the first quarter, while year-over-year percentage changes in diesel volumes further declined in the second quarter versus the first quarter. The Natural Gas Pipelines business produced second quarter segment earnings before DD&A and certain items of $164.6million, down from $182.6 million for the second quarter of 2008.This segment is expected to outperform its 2008 results, but come in slightly below its published annual budget of 11percent growth. The decline in Natural Gas Pipelines results versus the second quarter of 2008 was primarily attributable to lower segment earnings before DD&A at the Texas Intrastate Pipeline Group.“The decrease in earnings before DD&A at the Texas Intrastates for the second quarter was largely related to timing of storage margins and operational expenditures relative to last year; however these assets were also impacted by tough market conditions which resulted in reduced sales and processing margins,” Kinder explained.For 2009, the Texas Intrastates group is expected to deliver results slightly below its 2008 performance and its 2009 budget. “KMIGT had a very good quarter, and we were pleased to bring three large natural gas projects in service: Kinder Morgan Louisiana Pipeline (June 21), Rockies Express-East to Lebanon, Ohio, (June 29) and interim service on Midcontinent Express to Delhi, La., (April 24),” Kinder said.“The delays (primarily weather related) in bringing these projects in service, however, resulted in lower cash flow for the quarter than was budgeted.” The
